MEMORANDUM **
Raymond Ramirez appeals the district court’s judgment denying his 28 U.S.C. § 2254 habeas petition, which challenged his sentence under California’s three-strikes law for possession of methamphetamine. We have jurisdiction pursuant to 28 U.S.C. § 2253, and we vacate and remand.
This court granted a Certificate of Ap-pealability on the issue of whether Ramirez’s 25-years-to-life sentence for possession of 0.29 grams of methamphetamine constitutes cruel and unusual punishment under the Eighth Amendment. We vacate the district court’s judgment and remand to the district court for consideration of Ramirez’s Eighth Amendment claim under Reyes v. Brown, 399 F.3d 964 (9th Cir. 2005).
VACATED and REMANDED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.